Citation Nr: 1106509	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  08-00 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for paresthesia of the 
lower left extremity (claimed as left leg numbness), to include 
consideration as secondary to degenerative disc disease of the 
lumbar spine.

4.  Entitlement to service connection for left arm numbness, to 
include consideration as secondary to degenerative disc disease 
of the cervical spine.

5.  Entitlement to service connection for a respiratory 
disability (to include asbestosis, and reactive airways, pleural 
thickening, and methacholine challenge).

6.  Entitlement to service connection for coronary artery 
disease.

7.  Entitlement to service connection for hypothyroidism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1958, 
from October 1958 to October 1960, and from July 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In August 2010, the Board determined that 
new and material evidence had been presented to reopen the claims 
for service connection for degenerative disc disease of the 
cervical spine, and the lumbar spine, and remanded all of the 
claims for additional development.  

The issues of entitlement to service connection for a respiratory 
disability (to include asbestosis, and reactive airways, pleural 
thickening, and methacholine challenge), coronary artery disease, 
and hypothyroidism, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have degenerative disc disease of the 
cervical spine, degenerative disc disease of the lumbar spine, a 
lower left extremity disability, or a left upper extremity 
disability, that was caused or aggravated by his service, or by a 
service-connected disability.  

CONCLUSION OF LAW

Degenerative disc disease of the cervical spine, degenerative 
disc disease of the lumbar spine, a lower left extremity 
disability, and a left upper extremity disability,
were not caused or aggravated by the Veteran's service, or by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has experienced pain and discomfort 
in his spine since injuring his back in service, that he receives 
routine medical care and treatment as a result, and that his 
current back condition is related to his military service.  More 
specifically, during his hearing, held in March 2010, he 
testified that in 1960, he injured his back while repairing a 
catapult aboard the U.S.S. Independence, after a follow sailor 
accidentally dropped a sledgehammer on his back.  He stated that 
he received medical treatment and that he took pain medication 
for several days.  He reported a second injury in 1965, aboard 
the U.S.S. Intrepid, after the inside door of a boiler room 
weighing at least 600 pounds struck him.  He states that he 
received medical treatment at the time.  He testified that he 
received treatment shortly following his discharge from service, 
in 1969, from two physicians, but that these physicians were both 
deceased.  He testified that he has had left arm and left leg 
numbness since his injuries.  He further contends that he 
currently suffers from cramps, numbness and a tingling sensation 
in his lower left extremity, as a result of his military service, 
to include as secondary to his current degenerative disc disease 
of the lumbar spine.  He also asserted that his left arm numbness 
may also be related to the in-service thoracotomy he underwent in 
December 1967.  

The Board initially notes that in August 2010, the Board remanded 
these claims.  The Board directed that the Veteran's records from 
the Social Security Administration (SSA) be obtained, and that 
the Veteran be afforded examinations for all claimed 
disabilities, and that etiological opinions be obtained.  

In October 2010, the SSA reported that the Veteran's records had 
been destroyed, and that same month, the AMC issued a memorandum 
which contains findings to the effect that the Veteran's SSA 
reports were not available, and that any further attempts to 
obtain them would be futile.  See 38 C.F.R. § 3.159(d) (2010).  
Also in October 2009, the Veteran was afforded another 
examination, and etiological opinions were obtained, and these 
opinions are accompanied by a sufficient rationale.  Neives-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this 
regard, to the extent that the examiner may not have expressed 
his opinions using the terms directed in the Board's remand, 
these opinions are clear and unequivocal, and sufficient for 
adjudication of the claims.  See Lee v. Brown, 10 Vet. App. 336, 
338 (1997) (an etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words).  Given the foregoing, there is 
no basis to find that this report is inadequate, or that a remand 
for another opinion is required.  See 38 C.F.R. § 3.159(d) 
(2010).  Under the circumstances, the Board finds that there has 
been substantial compliance with its remand.  See Dyment v. West, 
13 Vet. App. 141, 146-147 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran are to be avoided).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
during service."  See 38 C.F.R. § 3.303(d).  Service connection 
may also be granted for hypertension, and arthritis, when 
manifested to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice- connected disease, will 
be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322 (2010).  

In April 2006, the Veteran filed his claim.  Effective October 
10, 2006, VA amended 38 C.F.R. § 3.310 to implement the United 
States Court of Appeals for Veterans Claims' (Court) decision in 
Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the 
subject of the granting of service connection for the aggravation 
of a nonservice- connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  Under the revised section 3.310(b), the regulation 
provides that:

Any increase in severity of a nonservice-
connected disease or injury that is 
proximately due to or the result of a 
service-connected disease or injury, and 
not due to the natural progress of the 
nonservice-connected disease, will be 
service connected.  However, VA will not 
concede that a nonservice-connected disease 
or injury was aggravated by a service-
connected disease or injury unless the 
baseline level of severity of the 
nonservice-connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of severity 
of the nonservice-connected disease or 
injury.  The rating activity will determine 
the baseline and current levels of severity 
under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent 
of aggravation by deducting the baseline 
level of severity, as well as any increase 
in severity due to the natural progress of 
the disease, from the current level.  

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).  

Service connection is currently in effect for residual scar of 
right thoracotomy with right resection of pericardial cyst, 
bilateral hearing loss, tinnitus, and a hiatal hernia.  

The Veteran's service treatment reports show that in July 1960, 
he was treated for a sore back and right hip ache.  An 
examination was negative.  In July 1967, he was treated for 
complaints of back trouble.  On examination, there was no 
decreased range of motion.  The diagnosis was possible 
lumbosacral sprain.  An examination report, dated in October 
1967, shows that he had no spine tenderness or LOM (loss of 
motion), and the report indicates that he had no musculoskeletal 
problems.  Also in December 1967, the Veteran was hospitalized 
for about two months; he underwent a right thoracotomy and 
resection of a peridcardial cyst.  The report states that he 
tolerated the procedure well and had an uneventful postoperative 
course with good wound healing and re-expansion of the lung.  He 
was allowed convalescent leave, and upon his return the wound was 
found to be well-healed and he was discharged to full duty.  The 
separation examination reports for all three periods of active 
duty, dated in July 1958, October 1960, and January 1968, all 
show that his spine, and lower and upper extremities, were 
clinically evaluated as normal.  No relevant symptoms or defects 
were noted in entrance examination reports for his second and 
third periods of active duty, dated in October 1958, and March 
1964.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1974 and 2009 (the Board notes that 
there is no medical evidence dated between the Veteran's first 
and second periods of active duty, or his second and third 
periods of active duty).  

A private treatment report, dated in August 1980, shows that the 
Veteran received treatment after a fall from a 20-foot ladder.  
An X-ray of the thoracic spine noted some mild scoliosis with 
convexity to the right, and some curvature in the thoracolumbar 
region, with "fairly well-maintained" disc spaces.  An X-ray of 
the cervical spine was somewhat compromised, but noted to show 
intact vertebral bodies.  Both cervical spine and thoracic spine 
X-rays were noted to show no definitive evidence of acute 
fracture or subluxation.  

Private treatment reports, dated in February and May of 1982, 
show that the Veteran denied a history of injuries.  

In August 1990, the Veteran fell 20 feet off a ladder, sustaining 
multiple abrasions to both legs, with pain in the lower legs, 
arm, and shoulder.  X-rays showed the following: no definite 
evidence of an acute cervical spine fracture or subluxation; a 
slightly displaced fracture of the right shoulder extending 
across the base of the humeral tubercle; and no definite acute 
fracture or subluxation of the thoracic spine.

A private treatment report, dated in November 1999, shows that 
the Veteran was treated for complaints of a two-week history of 
back pain.  The assessments included back pain, osteoarthritis, 
and degenerative disc disease.  

Private treatment reports, dated between March and April of 2000, 
show that the Veteran complained of a two-month history of left 
upper thigh numbness, alternatively described as, "some 
paresthesia of his left leg that has gotten increasingly worse 
over the course of the last several months mainly in the area of 
the top of his left thigh."  The relevant assessments were back 
pain and paresthesia of the left leg.  X-rays were noted to show 
some spurring and disc narrowing in the lumbar sacral spine.  
Other private treatment reports show the following: beginning in 
2004, the Veteran was treated for complaints of leg cramps, with 
an assessment of "cramps, nocturnal-leg."  In July 2004, he was 
treated for leg cramping and foot drawing at night, with knee and 
wrist pain, and he was noted to have osteoarthritis of the knee, 
and "osteoarthritis or spondylosis, spine."  Private treatment 
reports, dated in 2006, show treatment for a claimed 10 to 15-
year history of a left arm burning sensation, occasional left leg 
numbness, and occasional bilateral hand numbness.  In January 
2007, the Veteran received treatment for complaints of low back 
pain/"pulled his back" following carrying boxes of food at a 
church event a month before.  The assessment was low back pain.  
An August 2007 X-ray report for the lumbar spine notes preserved 
disc spaces with normal vertebral height, and contains an 
impression of lumbar spondylosis at L5-S1 with scoliosis.  
Reports dated in December 2007 note calcified tibial vessels, and 
a history of peripheral vascular disease.  An August 2008 report 
shows complaints of limited right upper extremity range of 
motion, pain along a previous thoracotomy site, left leg jerks, 
and right arm numbness.  The assessments noted restless leg 
syndrome, and right arm pain, "possibly related to previous 
thoracotomy."  An October 2008 report contains assessments that 
include "rib pain right from previous surgery for pericardial 
cyst - suboptimal control."  

A VA examination report, dated in September 2007, shows that the 
examiner stated that he had reviewed the Veteran's medical 
records.  The Veteran complained of back pain since a door fell 
on him during service, and left leg numbness following removal of 
a pericardial cyst during service.  X-rays of his thoracolumbar 
and cervical spine were noted to show degenerative osteoarthritis 
and disc disease with neural foramina at C4-C5 and C5-C6 disc 
level, and degenerative disc disease at L5-S1 disc level.  The 
diagnoses were lumbar degenerative disc disease, and left 
cervical radiculopathy with mild degenerative spondylolisthesis 
C4-6.  The examiner concluded that he was "[u]ncertain whether 
veteran had any problem with back after the brick door fell on 
him as there is no record of this happening.  If it did in fact 
happen, then it is unlikely to cause ddd (degenerative disc 
disease ) without fracture."  

A VA scar examination report, dated in August 2008, shows that 
there were no underlying adhesions to the Veteran's 12-inch 
linear scar, which was deep and stable, and located "just medial 
to the scapula, down around the lateral right chest down to about 
the anterior axillary line."  There was no induration or 
inflexibility of the skin in the area of the scar, and no 
limitation of motion or other limitation of function caused by 
the scar.  The diagnosis was thoracotomy scar, right chest.  

A VA scar examination report, dated in August 2009, shows that 
the Veteran indicated that he was retired from coal mining.  On 
examination, the Veteran's scar began at the superior aspect just 
right of the mid-thoracic spine that extended to the right mid-
axillary line with inferior distal) end at 20 cm. (centimeters) 
below the right axilla.  The Veteran complained of right flank 
pain just below the scar.  There was also a right mid-flank scar 
five cm. below the posterior thoracotomy scar, that was 
superficial and painful, with no other disabling effects.  The 
diagnosis was status post right thoracotomy with residual scar at 
the right flank.  The examiner stated that there were no 
significant effects on his occupation, and that there were no 
effects on usual daily activities.  

A VA examination report, dated in October 2010, shows that the 
examiner stated that the Veteran's C-file and medical records had 
been reviewed.  Consistent with the Veteran's previously noted 
contentions, he reported that he had sustained two lumbar back 
injuries during service, and the examiner recorded the details of 
the Veteran's assertions.  The examiner summarized the Veteran's 
relevant service and post-service medical history.  The examiner 
stated that the date of onset of the Veteran's lumbar spine 
condition was uncertain.  The diagnoses were degenerative disc 
disease of the lumbar spine, degenerative disc disease of the 
cervical spine, neuritis, left sciatic nerve, and neuritis, left 
lower radicular group.  

With regard to the claim for cervical spine degenerative disc 
disease, the examiner stated that the Veteran's cervical spine 
degenerative disc disease was not due to his service, nor was it 
due to his degenerative disc disease of the lumbar spine, or to 
his service-connected right thoracotomy scar.  The examiner 
explained that the Veteran was not treated for cervical spine 
symptoms during service, that there was a documented neck injury 
well after service (i.e., in 1990) and that his condition was not 
diagnosed until nearly four decades after service.  He noted that 
the Veteran had stated that he did not know where the claim for a 
cervical spine condition had come from, nor did the Veteran 
assert that he sustained a cervical spine injury during his 
service.  

With regard to the claim for lumbar spine degenerative disc 
disease, the examiner indicated that the Veteran's lumbar spine 
degenerative disc disease was less likely than not due to his 
service.  The examiner explained that although the Veteran 
sustained an injury during service, that there was no objective 
evidence supporting a claim that his current degenerative disc 
disease with neuritis was caused by his inservice injuries.  The 
examiner noted that the Veteran had health care following service 
with treatment for other conditions, but that he was not shown to 
have received treatment for low back symptoms for 20 years 
following service, during which time there was a single finding 
of back pain, and no diagnosis of a back condition (until 1999).  
The examiner stated, "In my experience, a significant, though 
perhaps occult, injury to the spine occurring in service would 
have been expected to be quite significantly symptomatic within 
15-20 years of injury.  The absence of medical documentation of 
significantly symptomatic back pain argues against the in-service 
injuries having been the etiology of the claimed degenerative 
disc disease first documented in the available record in 1999 and 
demonstrated radiographically in 2000."  He further noted that 
the Veteran's spine X-rays from 2007 were consistent with spine 
disease associated with normal aging, that the Veteran had a 
post-service lumbar spine injury caused by a fall from a ladder 
in 1990, and that the absence of low back pain at that time, 
especially in the setting of a significant fall from a height, 
also argues against a chronic back pain condition having its 
onset in the late 1960's (i.e., during service).  The examiner 
stated that in his experience, spine disease having an onset in 
service would be expected, by 2007, to exhibit a more advanced 
degenerative change than was seen in his 2007 X-rays.  The 
examiner noted that although the Veteran and his wife and friends 
had submitted lay statements asserting that the Veteran had back 
pain since service, the objective evidence does not support a 
claim that the current lumbosacral degenerative disc disease with 
neuritis had its onset in service, or is due to the injuries 
documented in the service medical record.  

With regard to the claim for left arm numbness, the examiner 
noted that although the Veteran claimed his symptoms had been 
present since his service, his history, as recorded in the 2007 
VA examination, indicated it had been present since 1982, with a 
10 to 15-year history claimed in private April 2007 report.  The 
examiner concluded that the Veteran's left arm condition is due 
to his cervical spine degenerative disc disease.  With regard to 
the claim for paresthesia of the lower left extremity, the 
examiner concluded that his neuritis of the left sciatic nerve 
was less likely than not due to his service; the rationale was 
essentially to the same provided in association with the lumbar 
spine opinion.  

The Veteran has submitted four lay statements, received in 1991, 
and two lay statements, received in 2006.  In three of the 1991 
statements, and both of the 2006 statements, the authors assert 
that the Veteran has had back symptoms since his service.  

The Board finds that the claims must be denied.  The Veteran's 
service treatment reports show treatment for low back symptoms in 
July 1960, with a negative examination.  The next relevant 
treatment was dated about seven years later, in July 1967.  At 
that time, the diagnosis was possible lumbosacral sprain.  He did 
not receive any follow-up treatment or other low back treatment 
for the remaining period of his service, a period of about six 
months (i.e., until February 1968).  The separation examination 
reports for all three periods of active duty, dated in July 1958, 
October 1960, and January 1968, all show that his spine, and 
lower and upper extremities, were clinically evaluated as normal.  
Given the foregoing, the Board finds that chronic conditions are 
not shown during service.  See 38 C.F.R. § 3.303(a).  In 
addition, notwithstanding one report of back pain in 1982 (with 
no diagnosis), the earliest medical evidence of a diagnosis for 
any of the claimed conditions is dated no earlier than 1999.  
This is a period of approximately 20 years following separation 
from service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330, (Fed. Cir. 2000). Furthermore, the opinions in the October 
2010 VA examination report are considered highly probative 
evidence against the claims.  These opinions are shown to have 
been based on a review of the Veteran's C-file and medical 
records, and they are accompanied by a sufficient rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.); Neives- Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no 
competent evidence to show that the Veteran had arthritis of any 
relevant joint that was manifested to a compensable degree within 
one year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Accordingly, the Board finds that the preponderance of 
the evidence is against the claims on a direct and presumptive 
basis, and that the claims must be denied.  See 38 C.F.R. § 
3.303.  

The Board further finds that the preponderance of the evidence is 
against the claims that the Veteran has neuritis of the lower 
left extremity, or neuritis of the left upper extremity, that was 
caused or aggravated by a service-connected disability.  The 
August 2008 VA scar examination report states that there is no 
limitation of motion or other limitation of function caused by 
the Veteran's right chest thoracotomy scar, and the August 2009 
VA scar examination report states that there are no significant 
effects on his occupation, and no effects on usual daily 
activities due to his scar. 
In addition, there is no competent evidence showing that neuritis 
of the lower left extremity, or neuritis of the left upper 
extremity, was caused or aggravated by a service-connected 
disability.  In this regard, the opinions in the October 2010 VA 
examination report weighs against these claims.  In that report, 
the examiner indicated that the Veteran's neuritis of the left 
sciatic nerve is not due to his service, and that his neuritis of 
the left arm is due to his cervical spine degenerative disc 
disease.  To the extent the Veteran may intend to argue that he 
has a lower left extremity disability, and/or a left upper 
extremity disability, that was caused or aggravated by either a 
lumbar spine disability, or cervical spine disability, that 
"should be" service-connected, as the Board has determined that 
service connection is not warranted for a lumbar spine 
disability, or cervical spine disability, service connection is 
not in effect for either of the alleged underlying disabilities, 
and the claims fail as a matter of law.  Given the foregoing, 
these claims must be denied on a secondary basis.  See 38 C.F.R. 
§ 3.310; Allen.

In reaching these decisions, the Board has considered four VA 
medical opinion forms (MRC 136-010-908), dated between September 
and October of 2006.  Two of these reports state that the Veteran 
has low back degenerative disc disease, and they contain check 
marks next to the phrase "Possibly related to" followed by the 
phrase, "an injury, or event occurring during the veteran's 
military service."  The other two reports state that the Veteran 
has "lower back" as a diagnosis, and they contain check marks 
next to the phrase "At least as likely as not related to" 
followed by the phrase, "an injury, or event occurring during 
the veteran's military service."  One of these reports indicates 
that it was completed by a physician, and the other three 
indicate that they were completed by either PA's (physician's 
assistants) or FNP (family nurse practitioners).  None of these 
"opinions" is shown to have been based on a review of the 
Veteran's C-file, or any other detailed and reliable medical 
history.  They are all form letters that are summary in nature; 
none of them contain any rationale or citation to clinical 
findings during service or thereafter in support, other than a 
vague reference to "service medical records."  They are 
therefore afforded insufficient probative value to warrant a 
grant of the Veteran's claim for degenerative disc disease of the 
lumbar spine.  Prejean; Neives-Rodriguez; see also Hampton v. 
Gober, 10 Vet. App. 481 483 (1997) (noting that a medical 
examiner must consider the records of prior medical examinations 
and treatment in order to ensure a fully informed opinion); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (noting 
that the Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence").  

With regard to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issues on appeal are based on the contentions that a cervical 
spine disability, and a lumbar spine disability, neuritis of the 
left upper extremity, and neuritis of the left lower extremity, 
were caused by service, to include the assertion that neuritis of 
the left upper extremity, and neuritis of the left lower 
extremity, were caused or aggravated by what is, or "what should 
be," a service-connected disability.  To the extent that the 
Veteran asserts that he has cervical spine, lumbar spine, left 
upper extremity neurological symptoms, and left lower extremity 
neurological symptoms, his statements are competent evidence to 
show that he experienced these symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his or her 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Veteran, and laypersons, do not have the requisite skills, 
knowledge, or training, to be competent to provide a diagnosis of 
a cervical spine disability, a lumbar spine disability, or 
neuritis of an extremity, or to state whether such conditions 
were caused by service, or that they were caused or aggravated by 
a service-connected disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions does not render his statements incredible in and of 
themselves, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of a 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  In 
this case, the Veteran's service treatment records have been 
discussed.  His post-service medical records do not show that he 
was diagnosed with any relevant disability prior to 1999.  In 
October 2010, a VA examiner determined that none of the claimed 
disabilities were related to the Veteran's service, and that his 
left upper extremity and left lower extremity symptoms were 
related to his degenerative disc disease of the lumbar and 
cervical spines.  Given the foregoing, the Board finds that the 
service treatment reports, and the post-service medical evidence, 
outweigh the Veteran's contentions, and the lay statements, to 
the effect that he has a cervical spine disability, a lumbar 
spine disability, neuritis of the left upper extremity, and 
neuritis of the left lower extremity, that are related to his 
service, and/or to a service-connected disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in June and December 
of 2006, and September 2010.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
RO has determined that the Veteran's Social Security 
Administration records are unavailable and unobtainable.  The 
Veteran has been afforded examinations, and etiological opinions 
have been obtained.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.  


REMAND

With regard to the claims for service connection for a 
respiratory disability (to include asbestosis, and reactive 
airways, pleural thickening, and methacholine challenge), 
coronary artery disease, and hypothyroidism, the RO denied these 
claims in a September 2009 rating decision.  In February 2010, 
the Veteran filed a timely notice of disagreement (NOD).  A 
statement of the case has not yet been issued as to these claims.  
Because a timely NOD was filed to the September 2009 rating 
decision, the RO must now provide the Veteran with a statement of 
the case on these issues.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case with respect 
to the issues of entitlement to service 
connection for a respiratory disability (to 
include asbestosis, reactive airways, 
pleural thickening, and methacholine 
challenge), entitlement to service 
connection for coronary artery disease, and 
entitlement to service connection for 
hypothyroidism.  The Veteran should be 
advised that he may perfect his appeal of 
any of these issues by filing a Substantive 
Appeal within 60 days of the issuance of 
the Statement of the Case, see 38 C.F.R. § 
20.302(b), or alternatively, within the 
time proscribed by law to perfect an appeal 
to the Board.  If a timely appeal is 
received, the case must be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


